Per CuRrAir.
In this action the plaintiff sought to recover the reasonable value of services alleged to have been rendered to' the city of Moorhead in the care of certain patients at the city hospital or pesthouse. The jury returned a verdict in favor of the plaintiff, and the defendant appealed from an order denying its motion for judgment notwithstanding the verdict or for a new trial. The assignments of error question the correctness of certain rulings of the court at the trial and the sufficiency of the evidence to sustain the verdict.
We find nothing in the record which requires discussion. The evidence sustains the verdict, and no rulings made by the trial court were sufficiently prejudicial in their effect to justify a reversal. The order of the trial court is therefore affirmed.